Citation Nr: 0218510	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-19 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for lung cancer, claimed 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
June 1946 and from September 1950 to November 1950.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for lung 
cancer, including as secondary to exposure to ionizing 
radiation.

In July 2002 the RO denied service connection for tubular 
colon adenoma, colon polyps, diverticula, and 
nephrolithiasis.  The RO notified the veteran of these 
determinations by letter dated July 18, 2002; he did not 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition 
of this appeal has been completed.  

2.  Lung cancer was not shown in service, disabling to a 
compensable degree during the first post-service year, or 
for many years thereafter.

3.  The probative, competent medical evidence shows that 
the veteran's lung cancer is not causally related to any 
incident of active service to include in-service radiation 
exposure.  


CONCLUSION OF LAW

Lung cancer, claimed as secondary to radiation exposure, 
was not incurred in or aggravated by active service; nor 
may it be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002), 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309(d), 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show any complaints, 
manifestations, or diagnosis indicative of lung cancer 
during the veteran's first period of active service.  In 
addition, the service medical records do not show 
complaints, mainfestations, or diagnosis of lung cancer 
during the his second period of active service.  The 
November 1950 separation medical examination was normal.

The post-service evidence does not show a diagnosis of 
lung cancer, or any manifestation thereof, during the 
initial post-service year.  

The medical evidence of record shows the veteran was first 
diagnosed with squamous cell carcinoma of the upper left 
lobe of the lung in May 2000, following an episode of 
hemoptysis.  X-ray examination at that time disclosed a 
mass in the left hilar region.  Computerized axial 
tomography (CAT) scan confirmed the lesion, which was 
approximately five centimeters in diameter.  A 
bronchoscopy and a bronchial biopsy from the left lingula 
of the left lung were positive for invasive well-
differentiated squamous cell carcinoma.  The examiners 
concluded that surgery was not an option because of severe 
respiratory insufficiency.  The veteran elected to proceed 
with radiation treatment, with the knowledge that this 
would not cure the lesion.  

The remaining medical evidence of record shows ongoing 
treatment for his lung cancer and associated medical 
problems.  The most recent medical records show the 
veteran's condition is terminal, and he is now under 
hospice care.  

The veteran filed his claim for service connection for 
lung cancer, claimed as secondary to radiation exposure 
between September 1945 and January 1946 while a member of 
Occupational Forces in Japan, in August 2001.  


The service personnel records show the veteran 
participated in the occupation of Kyushu, Japan, from 
September 23, 1945, to January 4, 1946.  He was stationed 
at Sasebo, Japan, where he was assigned to B Company, 2nd 
Separate Engineer Battalion.  His U.S. Marine Corps Report 
of Separation shows his principal military duties were 
heavy truck driver, tire repairman, and guard.  A December 
2001 letter from the Defense Threat Reduction Agency 
confirmed that Sasebo, Japan, is located approximately 180 
miles from Hiroshima, Japan, and approximately 30 miles 
from Nagasaki, Japan.  

In April 2000 the RO contacted the Defense Threat 
Reduction Agency (DTRA) and requested verification of the 
veteran's Radiation Risk activity (verification of the 
veteran's dose assessment) while he was stationed at 
Sasebo, Japan, from September 23, 1945, to January 4, 
1946.  

Later that month, the Defense Threat Reduction Agency 
confirmed that, while assigned to B Company, 2nd Separate 
Engineer Battalion, the veteran was stationed at Sasebo, 
Japan, from September 23, 1945, to January 4, 1946.  The 
DTRA acknowledged the veteran's history that he repaired 
truck tires that had operated throughout Kyushu, Japan, 
and thus had become contaminated by the fallout and soil 
resulting from the Nagasaki detonation.  The DTRA stated 
that, based upon this scenario, and assuming the veteran 
spent approximately eight hours per day in the general 
vicinity of tires that had become contaminated during 
their use on Kyushu, Japan, a scientific dose 
reconstruction indicates that he would have received a 
most probable dose of 0.0 rem gamma.  This dose has an 
upper bound of 0.0 rem gamma.  The DTRA further determined 
that the veteran had no potential for neutron exposure, 
since his unit was not at Nagasaki at the time of the 
detonation.  Finally, the DTRA concluded that the 
veteran's 50-year committed dose equivalent to the lung 
was 0.0 rem.  

In June 2002, the RO requested the Director of the 
Compensation and Pension (C&P) Service to refer the dose 
estimates for consideration of disability due to radiation 
exposure.  Later that month, the Director of the C&P 
Service requested a medical opinion from the Under 
Secretary for Health as to whether the veteran's lung 
cancer was due to radiation exposure during active 
service.  

By memorandum dated June 27, 2002, the Chief of VA's 
Public Health and Environmental Hazards Office, who is a 
physician, issued a medical opinion based upon all the 
evidence.  She cited the ionizing radiation dose estimates 
for this veteran that were issued by the Defense Threat 
Reduction Agency.  She also cited supporting medical 
literature.

The physician reported that it had been calculated that 
exposure to 5.3 rads or less at age 22 provides a 99 
percent credibility that there is no reasonable 
possibility that it is as likely as not that the veteran's 
lung cancer is related to exposure to ionizing radiation.  
The physician concluded that "in our opinion it is 
unlikely that the veteran's lung cancer can be attributed 
to exposure to ionizing radiation in service."

In July 2002 the Director of the C&P Service notified the 
RO of the findings and conclusions of the Chief, Public 
Health and Environmental Hazards Office.  The Director 
concluded that "[a]s a result of this opinion, and 
following review of the evidence in its entirety, it is 
our opinion that there is no reasonable possibility that 
the veteran's disability [lung cancer] was the result of 
such exposure."  


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2002).  

If not shown in service, service connection may be granted 
for a leukemia if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected when specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.309(d) (2002).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2002).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) 
(2002) when it is established that the disease diagnosed 
after discharge was otherwise incurred during active 
service, including as a result of exposure to radiation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2).  The provisions specifically exclude 
chronic lymphocytic leukemia as a disease subject to 
presumptive service connection.  

As to the second method, the provisions of 38 C.F.R. 
§ 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  

The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, 
and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory 
time period when the diseases must become manifest.  
38 C.F.R. § 3.311(b)(5).  In addition, 
subsection 3.311(b)(4) provides that, even if the claimed 
disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will 
still be considered, or developed, pursuant to 38 C.F.R. 
§ 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that 
is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A § 5103A (West 
Supp. 2002)).  

However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West Supp. 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  These 
new regulations, which in pertinent part are effective as 
of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not 
retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  See Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002); Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of its enactment.  Further, 
the regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty assist have been met under the new 
law.  

In October 2001, the RO notified the veteran of the 
enactment of the VCAA.  The RO advised him to identify any 
evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release was authorized.  
In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified 
and/or authorized for release by the veteran.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the 
issuance of the July 2002 rating decision and the November 
2002 statement of the case (SOC), he has been given notice 
of the requirements of service connection as well as 
service connection based on exposure to ionizing 
radiation.  Moreover, in the November 2002 SOC, the RO 
provided the full text of the new evidence-development 
regulation, 38 C.F.R. § 3.159.  The RO also provided the 
veteran with the reasons his claim could not be granted 
based upon the evidence of record.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  It appears that all obtainable 
evidence identified by the veteran relative to his claim 
has been obtained and associated with the claims folder, 
and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as 
authorized by him to be obtained.  

Service medical records have been obtained.  VA and 
private medical treatment records have been obtained, as 
well as summaries of such treatment from a variety of VA 
and private physicians.  

With respect to development pursuant to 38 C.F.R. § 3.311, 
the Defense Threat Reduction Agency provided a dose 
assessment for this veteran in April 2002.  

Pursuant to 38 C.F.R. § 3.311(b), (c), the claim was 
referred to the Under Secretary for Health and the Under 
Secretary for Benefits for consideration of the claim.  
The record contains the Under Secretary for Health's and 
Under Secretary for Benefits' findings.  

The Board further finds that the Under Secretary for 
Benefits provided a complete rationale for his conclusion, 
concurring with the Under Secretary for Health's finding 
that there was no reasonable possibility that the 
veteran's lung cancer is related to in-service radiation 
exposure.  

In July 2002, the Under Secretary for Benefits made it 
clear that the evidence had been reviewed in its entirety, 
and specifically took note of the various instances of 
radiation exposure in the record; the Under Secretary is 
not required to specifically refer to the factors listed 
in 38 C.F.R. § 3.311(e) in making that determination.  See 
Hilkert v. West, 12 Vet. App. 145, 149-150 (1999).  

In addition to reviewing the record, the Under Secretary 
for Benefits also specifically noted the Under Secretary 
for Health's medical opinion and the evidence used by the 
Under Secretary for Health in reaching the opinion, 
through the Chief of VA's Public Health and Environmental 
Hazards Office.  Therefore, the Board finds that the Under 
Secretary for Benefits' rationale is complete, and a 
remand to obtain another opinion from the Under Secretary 
for Benefits is not necessary.  See Stone v. Gober, 
14 Vet. App. 116, 120 (2000).  

Thus, the Board finds that there is ample medical evidence 
on file upon which a determination can be made at this 
time.  Therefore, remand or deferral for the scheduling of 
a VA examination is not required.  38 U.S.C.A. § 5103A(d) 
(West 1991 & Supp. 2002).  

Finally, the evidence shows that RO considered the 
veteran's claim under the provisions of the VCAA in the 
July 2002 rating decision and the November 2002 statement 
of the case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that, in a case 
where the claimant was also a physician, and therefore a 
medical expert, the Board could consider the appellant's 
own personal interest); citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in 
the outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." 
(citations omitted)).  

The Board first notes that the veteran is not entitled to 
presumptive service connection based upon 38 C.F.R. 
§ 3.309(a) or (d).  While the record shows that the 
veteran has been diagnosed with a presumptive disease 
(malignant tumor) under section 3.309(a), such disorder 
was not diagnosed, and did not otherwise become manifest, 
within one year after discharge.  

The veteran does not contend that he had manifested or had 
been diagnosed with lung cancer during active service or 
during the initial post-service year.  It is not disputed 
that the veteran was diagnosed with lung cancer in May 
2000.  

Second, in order to be entitled to presumptive service 
connection lung cancer under 38 C.F.R. § 3.309(d), the 
veteran must have been involved in a "radiation risk 
activity."  The term "radiation-risk activity" means:  the 
occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima 
or Nagasaki, Japan, by United States forces" means:  
official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan, which were 
required to perform or support military occupation 
functions such as occupation of territory.  38 C.F.R. 
§ 3.309(d)(3)(vi).  

The service personnel records show the veteran 
participated in the occupation of Kyushu, Japan, from 
September 23, 1945 to January 4, 1946.  The veteran was 
stationed at Sasebo, Japan, where he was assigned to B 
Company, 2nd Separate Engineer Battalion.  His U.S. Marine 
Corps Report of Separation shows his principal military 
duties were heavy truck driver, tire repairman, and guard.  
A December 2001 letter from the Defense Threat Reduction 
Agency confirmed that Sasebo, Japan, is located 
approximately 180 miles from Hiroshima, Japan, and 
approximately 30 miles from Nagasaki, Japan.  The veteran 
does not contend that he performed official military 
duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, during September 23, 1945, 
to January 4, 1946.  

Therefore, presumptive service connection for lung cancer 
under 38 C.F.R. § 3.309 is not warranted.  

Service connection under 38 C.F.R. § 3.311 is also not 
warranted.  The veteran has contended that his lung cancer 
resulted from radiation exposure while stationed at 
Sasebo, Japan, from September 23, 1945, to January 4, 
1946.  He contends that he repaired truck tires that had 
operated throughout Kyushu, Japan, and thus had become 
contaminated by the fallout and soil resulting from the 
Nagasaki detonation. 

The Defense Threat Reduction Agency acknowledged this 
scenario, and assumed the veteran had spent approximately 
eight hours per day in the general vicinity of tires that 
had become contaminated during their use on Kyushu, Japan.  
The DTRA provided a scientific dose reconstruction that 
the veteran would have received a most probable dose of 
0.0 rem gamma, with an upper bound of 0.0 rem gamma.  The 
DTRA thus concluded that the veteran's 50-year committed 
dose equivalent to the lung was 0.0 rem.  

In this regard, with all due respect for the sincerity of 
his views, the veteran's own opinions and statements that 
lung cancer resulted from in-service radiation exposure 
are not competent evidence in this case.  While a lay 
person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such 
a lay person is not competent to make a medical diagnosis 
or render a medical opinion, which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Board notes that service connection may be granted on 
a direct basis under 38 C.F.R. § 3.303(d), when it is 
established by competent evidence that the disease 
diagnosed after discharge is the result of exposure to 
radiation during active service.  Combee, 34 F.3d at 1044.  

The determinative issue in this case is whether the post-
service development of lung cancer in 2000 is due to the 
radiation exposure during active service.  This issue is 
medical in nature and requires competent medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The most probative evidence of record on this issue is the 
June 2002 medical opinion from the Under Secretary for 
Health.  A physician, the Chief of the Public Health and 
Environmental Hazards Office, issued the medical opinion 
based on all the evidence.  She cited the ionizing 
radiation dose estimates for this veteran that were issued 
by the Defense Threat Reduction Agency.  She also cited 
supporting medical literature.  

The physician reported that it is calculated that exposure 
to 5.3 rads or less at age 22 provides a 99 percent 
credibility that there is no reasonable possibility that 
it is as likely as not that the veteran's lung cancer is 
related to exposure to ionizing radiation.  The physician 
concluded that "in our opinion it is unlikely that the 
veteran's lung cancer can be attributed to exposure to 
ionizing radiation in service."

The Under Secretary for Benefits concluded, based upon the 
findings of the Under Secretary for Health, that "[a]s a 
result of this opinion, and following review of the 
evidence in its entirety, it is our opinion that there is 
no reasonable possibility that the veteran's disability 
[lung cancer] was the result of such exposure."  

This is the only competent medical evidence addressing the 
issue on appeal.  The record does not contain competent 
medical evidence of a link between the veteran's lung 
cancer and radiation exposure during active service.  

There are no probative medical opinions otherwise 
indicating a link between his lung cancer and military 
service.  In general, there is no medical or lay evidence, 
including from the veteran (the veteran's only contention 
on appeal has been that the disease resulted from exposure 
to radiation), indicating that the veteran's disability is 
otherwise related to service (i.e., linked to service 
through some manner other than radiation exposure).  

For these reasons and bases, and following a complete 
review of the record, the Board finds that the evidence 
does not establish that the veteran's lung cancer is 
related to his exposure to radiation during service.  
Based upon a full review of the record, the Board finds 
that the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board does wish to express its admiration for the 
veteran's exemplary and honorable service in defense of 
the Nation in World War II.


ORDER

Entitlement to service connection for lung cancer, claimed 
as secondary to in-service radiation exposure, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

